 Case 1:20-cv-00685-EK-LB Document 15 Filed 02/20/20 Page 1 of 2 PageID #: 67


LAW OFFICES OF SIMON HARTER, ESQ.
Simon Harter, Esq. (SH-8540)
225 West 34th Street – 9th Floor
New York, New York 10122
Tel: (212) 979-0250
Fax: (212) 979-0251
Email: sharter@harterlaw.com
Attorneys for Plaintiff,
CADDELL DRY DOCK AND REPAIR CO., INC.


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC.,                              :
                                                                   :
                                             Plaintiff,            :
                                                                   :   CASE NO.
- against –                                                        :   1:20-cv-00685 (EK-LB)
                                                                   :
BOUCHARD TRANSPORTATION CO., INC.,                                 :
in personam, BARGE B. NO. 280, in rem, and                         :
B. NO. 280 CORP., in personam,                                     :
                                                                   :
                                             Defendants.           :
-------------------------------------------------------------------x

                    EX PARTE MOTION FOR AN ORDER DEPUTIZING
                  STEVEN P. KALIL TO ACT IN LIEU OF U.S. MARSHAL
              IN SERVING WARRANT OF ARREST OF BARGE NO. B. NO. 280

                 Plaintiff and Substitute Custodian, CADDELL DRY DOCK AND REPAIR CO.,

INC. (“Plaintiff”), by and through undersigned counsel, hereby moves for Order Deputizing

Steven P. Kalil, President of Plaintiff, to act in lieu of the US Marshal for the sole purpose of

serving the Warrant to Seize a Vessel [Docket No. 13] (“Warrant”) and related papers upon the

BARGE B. NO. 280 (“Barge”) in rem, currently berthed at Plaintiff’s yard at 1515 Richmond

Terrace in Staten Island, New York.

                 This motion is triggered by information received yesterday from the U.S. Marshals

Service for this District that due to workload constraints, they will not be able to serve the Warrant
 Case 1:20-cv-00685-EK-LB Document 15 Filed 02/20/20 Page 2 of 2 PageID #: 68


until sometime during the first two weeks of March. These communications are described more

fully in the Declaration of Simon Harter, Esq., submitted herewith.

               In the event this Court grants the instant motion, Mr. Kalil will post the Verified

Complaint, Order Authorizing Issuance of Warrant of Vessel Arrest, and the Warrant to Seize A

Vessel at a conspicuous spot on the Barge and will file proof of service promptly.

               For the reasons explained in the aforementioned Declaration, a delay in the arrest

of the Barge is potentially severely prejudicial to Plaintiff.


Dated: February 20, 2020                       Respectfully submitted,

                                               LAW OFFICES OF SIMON HARTER, ESQ.
                                               Attorneys for Plaintiff, CADDELL DRY DOCK
                                               AND REPAIR CO., INC.

                                       By:     /s/ Simon Harter
                                               Simon Harter, Esq. (SH-8540)
                                               225 West 34th Street – 9th Floor
                                               New York, New York 10122
                                               Tel: (212) 979-0250
                                               Fax: (212) 979-0251
                                               Email: sharter@harterlaw.com




                                                   2
